Citation Nr: 0934624	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  04-09 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
headache disorder, to include as secondary to service-
connected PTSD or an undiagnosed illness.

2.  Entitlement to service connection for allergic rhinitis, 
to include as secondary to an undiagnosed illness.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1989 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
bilateral knee pain; headaches, also claimed as scalp 
neuritis and neck pain, to include as secondary to a 
psychiatric disorder or an undiagnosed illness; and allergic 
rhinitis, to include as secondary to an undiagnosed illness.  

The February 2003 rating decision granted the Veteran's claim 
of entitlement to service connection for posttraumatic stress 
disorder (PTSD), previously claimed as an anxiety disorder, 
and assigned the same a 30 percent disability rating, 
effective May 20, 2001.  

By a July 2003 rating decision, the RO granted the Veteran's 
claim of entitlement to service connection for chronic right 
knee strain with instability, and assigned the same a 10 
percent disability rating, effective May 28, 2002.

In October 2006, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.

In a March 2009 statement, the Veteran inquired as to the 
status of his claim of entitlement to service connection for 
heart palpitations, to include as secondary to service-
connected PTSD.  The Veteran also stated that he appealed the 
decisions as to the issues of entitlement to service 
connection for erectile dysfunction and fatty liver, both to 
include as secondary to medication required for service-
connected PTSD, and an earlier effective date for the grant 
of service connection for PTSD.  The Board notes that 
information regarding these claims is not of record.  These 
issues are referred back to the RO for appropriate action.



The issue of entitlement to service connection for a headache 
disorder, to include as secondary to service-connected PTSD 
or an undiagnosed illness, addressed in the REMAND portion of 
the decision below, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for tension headaches was previously denied in a March 2002 
rating decision.  The Veteran was notified of that decision 
but failed to perfect a timely appeal.  The decision became 
final.

2.  The evidence as to the Veteran's claim of entitlement to 
service connection for tension headaches, now styled as a 
headache disorder, to include as secondary to service-
connected PTSD or an undiagnosed illness, received since the 
last final denial in March 2002 is new, in that it is not 
cumulative and was not previously considered by decision 
makers, and it is also material because it bears directly and 
substantially on the specific matter under consideration, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The probative evidence of record indicates that the 
Veteran's allergic rhinitis began during service. 

4.  The Veteran is not shown to have a left knee disability. 
 


CONCLUSIONS OF LAW

1.  The March 2002 rating decision that denied the Veteran's 
claim of entitlement to service connection for tension 
headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
tension headaches, now styled as a headache disorder, to 
include as secondary to service-connected PTSD or an 
undiagnosed illness.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).

3.  Allergic rhinitis was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

4.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R.    §§ 3.102, 3.159, 
3.303, 3.304 (2008); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, as to the issue of 
entitlement to service connection for allergic rhinitis only, 
the Board finds that a discussion as to whether VA's duties 
to notify and assist the Veteran have been satisfied is not 
required.  The Board finds that no further notification or 
assistance is necessary, and that deciding the appeal at this 
time is not prejudicial to the Veteran.

As to the issues of entitlement to service connection for a 
headache disorder, to include as secondary to service-
connected PTSD or an undiagnosed illness, and a left knee 
disability, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008), requires VA to assist a claimant at the 
time that he or she files a claim for benefits.  As part of 
this assistance, VA is required to notify claimants of what 
they must do to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 
889-891 (Fed. Cir. 2007).

In a VCAA letter dated in June 2002, before the initial 
adjudication of the claims, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agencies, or companies who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to review his claims and determine what additional 
information was needed to process his claims, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.  

In addition, as this case involves new and material evidence, 
VA is required to look at the bases for the prior denial and 
notify the Veteran as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient at the time 
of the previous denial.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis upon which the prior claim was denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes 
that a December 2006 VCAA notification satisfied this 
requirement.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

The December 2006 VCAA letter also informed the Veteran 
regarding the appropriate disability rating or effective date 
to be assigned.  Since the Board has concluded that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left knee disability, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the issue of entitlement to service connection for a 
left knee disability, while the Veteran underwent bilateral 
knee x-ray examination during his VA examination in June 
2003, there is no evidence of a current left knee disability.  
Thus, there is no basis upon which such may be associated 
with any in-service event, injury, or disease.

In this case, the Veteran's identified and authorized post-
service treatment records relevant to the issues on appeal 
have been requested or obtained.  Accordingly, all available 
records and medical evidence have been obtained in order to 
make an adequate determination as to the issues on appeal. 

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA in order to 
decide the claim of entitlement to service connection for a 
headache disorder, to include as secondary to service-
connected psychiatric condition or an undiagnosed illness, 
and a left knee disability.

New and Material Evidence

Service connection for tension headaches was previously 
denied in a March 2002 rating decision.  Although the RO did 
not frame the issue as whether new and material evidence has 
been received to reopen the claim in the February 2003 rating 
decision, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  
Barnet v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The claim of entitlement to service connection for tension 
headaches, now styled as a headache disorder, to include as 
secondary to service-connected psychiatric condition or an 
undiagnosed illness, may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The Veteran filed this application to reopen his claim in May 
2001, in the form of a claim of entitlement to service 
connection for headaches and neck pain, to include as 
secondary to an undiagnosed illness.  Under the applicable 
provisions in effect prior to August 2001, new and material 
evidence means evidence not previously submitted to decision 
makers that bears directly and substantially on the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

It appears that the evidence before VA at the time of the 
prior final decision in March 2002 consisted of the Veteran's 
claim of entitlement to service connection for tension 
headaches, his service treatment records, his VA and private 
treatment records, and report of VA examination dated in 
August 2001.  The RO found that the Veteran's service 
treatment records were silent for any complaint, treatment, 
or diagnosis of a headache disorder, and that there was no 
current medical evidence of record indicating a relationship 
between the Veteran's headaches and his period of service.  
The Veteran's claim of entitlement to service connection for 
tension headaches was denied.  The March 2002 rating decision 
was not appealed and became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

The Veteran applied to reopen his claim of entitlement to 
service connection for tension headaches, now styled as a 
headache disorder, to include as secondary to service-
connected PTSD or an undiagnosed illness, in May 2001.  Newly 
received evidence since May 2001 includes VA and private 
treatment records, report of VA examinations dated in 
September 2002 and January 2003, and the Veteran's own 
statements.

The Board finds that the evidence as to the Veteran's claim 
of entitlement to service connection for a headache disorder, 
to include as secondary to service-connected PTSD or an 
undiagnosed illness received since the last final decision in 
March 2002 is new in that it was not previously considered by 
agency decision makers, or cumulative or redundant of other 
evidence of record.  The evidence is also material in that it 
bears directly and substantially on the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
specifically, it relates to a possible relationship between 
the Veteran's headaches and his period of service or his 
service-connected PTSD.

Further, new evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, new and 
material evidence as to the Veteran's claim of entitlement to 
service connection for a headache disorder, to include as 
secondary to service-connected PTSD or an undiagnosed illness 
has been received, and such claim is reopened.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  The 
Veteran's allergic rhinitis, however, is not a disability for 
which service connection may be granted on a presumptive 
basis.  Also, the reported symptomatology related to the 
Veteran's left knee has not been diagnosed as a disability 
for which service connection may be granted on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133 
(West 2002 & Supp 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2008).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

Where a combat wartime veteran alleges he suffers disability 
due to an injury incurred in service, 38 U.S.C.A. § 1154(b) 
must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran 
served during peacetime and wartime; however, the Veteran 
does not contend that he was in combat.  Thus, 38 U.S.C.A. § 
1154(b) is not for application.

Allergic Rhinitis

The Veteran asserts, by his May 2002 claim, that his symptoms 
of allergic rhinitis with polyps began shortly after 
returning from his deployment for the Persian Gulf War.  The 
Veteran reported his symptoms to include a runny nose and 
sore throat.  The Veteran asserts entitlement to service 
connection for allergic rhinitis on a direct basis, or in the 
alternative, as secondary to an undiagnosed illness. 
Service treatment records dated in October 1990 indicate that 
the Veteran presented with cold symptoms.  Records dated in 
November 1992 indicate that the Veteran reported a headache 
and a sore throat over two days, and was diagnosed with an 
upper respiratory infection.  Records dated in February 1993 
indicate that the Veteran presented with flu symptoms and 
complained of a headache, sore throat, nasal congestion, and 
a cough.  Records dated in April 1992 indicate that the 
Veteran complained of earaches and a sore throat.  The 
Veteran's most recent record of an in-service physical 
examination, dated in August 1994, is silent for any 
abnormality of the ear, nose, or throat.  The record of 
medical history, completed by the Veteran at that time, is 
silent for any complaint of ear, nose, or throat conditions.

On VA examination in January 2003, the Veteran reported that 
his nasal symptoms began in 1992, while in active service.  
The Veteran reported that he had been treated multiple times 
during service for his nasal symptoms.  The Veteran 
complained of drainage, both nasal and postnasal, bloody 
since November 2002.  The Veteran reported an occasional sore 
throat, subsequent to nasal and postnasal drainage.  The 
Veteran reported a daily burning sensation across the bridge 
of his nose, eyes, and maxillary sinuses, worse in the winter 
season.  The Veteran reported occasional problems breathing 
through his nose.  

Physical examination in January 2003 revealed clear ears, no 
nasal obstruction, mildly reddened bilateral nasal mucosa, 
mildly red posterior pharynx, and mild tenderness on 
palpation of the left maxillary sinus area.  Computed 
tomography (CT) revealed small possible polypoid lesions and 
a small possible retention cyst.  The examiner opined that 
the Veteran's symptoms were those associated with allergic 
rhinitis, and that such symptoms were not an undiagnosed 
illness.  The examiner opined that the Veteran's allergic 
rhinitis was service-connected, as such began during service.  
The examiner noted that he reviewed the Veteran's claims 
file.

As the examiner, at the time of the January 2003 VA 
examination, determined that the Veteran's symptoms were 
those associated with allergic rhinitis and not an 
undiagnosed illness, further inquiry as to entitlement to 
service connection for allergic rhinitis secondary to an 
undiagnosed illness is not required.

The Board notes that the Veteran was diagnosed with colds and 
treated for the flu, and was not treated for or diagnosed 
with allergic rhinitis during his period of active service.  
However, the examiner opined, at the time of the January 2003 
VA examination, that his symptoms of allergic rhinitis began 
during service.  Thus, evidence of continuity of symptoms 
after discharge is not required to support the claim.  38 
C.F.R. § 3.303(b) (2008).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is current evidence of allergic rhinitis, 
and evidence of the symptoms of the same, as determined by 
the VA examiner in January 2003, during the Veteran's period 
of active service.  

Resolving all reasonable doubt in favor of the Veteran, as is 
required by law, the Board finds that the Veteran incurred 
allergic rhinitis as a result of his active duty service.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 50 (1990).

Left Knee Disability

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§§ 1110, 1131.  In the absence of proof 
of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

The current disability requirement for a service connection 
claim is satisfied if the claimant has a disability at the 
time the claim is filed or during the pendency of that claim. 
 See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran, at the time of his May 2002 claim, asserted that 
he underwent treatment for a right leg condition and a left 
leg condition during his period of service.  

Service treatment records dated in October 1991 indicate that 
the Veteran presented with right extremity pain.  The Veteran 
reported that he fell from a tree.  Record of this instance 
of treatment is silent for any complaint, treatment, or 
diagnosis as to the Veteran's left leg or knee.  The 
Veteran's most recent record of an in-service physical 
examination, dated in August 1994, is silent for any 
musculoskeletal abnormality.  The record of medical history, 
completed by the Veteran at that time, is silent for any 
complaint of any left leg or knee pain or a left leg or knee 
condition.

It appears that during private treatment in August 2001, the 
Veteran reported a     10-year history of left knee pain to 
the physician's nurse or assistant.  The Veteran's complaints 
made to the physician, and the physical examination and 
diagnosis, were reported without designation as to the right 
or left knee.  The Veteran complained of intermittent mild 
discomfort along the lateral knee after exertion.  Physical 
examination of the bilateral knees revealed slight discomfort 
to palpation over the lateral knee, over the tendons.  The 
Veteran was diagnosed with tendonitis. 

Private treatment records dated in August 2002 indicate that 
the Veteran complained of bilateral knee pain, worse on the 
right.  The Veteran reported that he injured his right leg in 
a tree fall incident.  Physical examination revealed a drawer 
sign with moderate anterior laxity and tenderness at the 
patella, without designation as to the right or left knee.  
The Veteran was diagnosed with knee pain, patellofemoral 
pain, possible old partial ligament injury, also without 
designation as to the right or left knee.
 
On VA examination in June 2003, the Veteran complained of 
chronic right knee pain and reported his in-service tree fall 
incident.  The Veteran did not complain of left knee pain or 
report a history of the same.  X-rays of the bilateral knees 
revealed normal results.  The Veteran was diagnosed with 
right knee pain.  No diagnosis was rendered as to the 
Veteran's left knee.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In this case, there is no current medical evidence showing a 
diagnosis of a left knee disability.  The evidence of record 
indicates that eight years prior, and one year prior to the 
date of the Veteran's claim, the Veteran was diagnosed with 
tendonitis, without designation as to the right or left knee.  
Significantly, VA examination in June 2003, including X-ray 
examination, did not reveal a left knee disability, including 
tendonitis.  As there is no evidence establishing a current 
diagnosis of a left knee disability, there cannot be a 
discussion as to whether there exists a medical nexus between 
military service and a left knee disability.  Thus, service 
connection for same is not warranted.










(CONTINUED ON THE NEXT PAGE)
As a threshold matter, per 38 U.S.C.A. §§ 1110, 1131, since 
the Veteran does not have a disability for which service 
connection can be granted, the claim must be denied by 
operation of law.  


ORDER

The claim of entitlement to service connection for a headache 
disorder, to include as secondary to service-connected PTSD 
or an undiagnosed illness, is reopened.  To that extent only, 
the appeal is allowed.

Service connection for allergic rhinitis, to include as 
secondary to an undiagnosed illness, is granted, subject to 
the laws and regulations governing monetary awards. 

Service connection for a left knee disability is denied. 


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim of 
entitlement to service connection for a headache disorder, to 
include as secondary to service-connected PTSD or an 
undiagnosed illness. 

The Veteran was last afforded a VA examination as to his 
headache disorder in January 2003.  At that time, the 
examiner gave an opinion as to the etiology of the Veteran's 
headaches, diagnosed as bilateral greater occipital neuralgia 
related to muscle tension.  The examiner also opined that the 
Veteran's headaches were not an undiagnosed illness.  As the 
Veteran was not service-connected for a psychiatric 
disability at the time of the January 2003 VA examination, 
the examiner was not asked and thus did not opine as to 
whether the Veteran's headache disorder is causally related 
to or aggravated by a psychiatric disability.  As discussed 
above, by a February 2003 rating decision, the Veteran was 
awarded service connection for PTSD.  Further, by the above 
Board decision granting service connection for allergic 
rhinitis, the Veteran now has an additional service-connected 
disability, besides PTSD, that may be related to his headache 
disorder.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The outstanding 
medical question of whether the Veteran's headache disorder 
is causally related to or aggravated by his service connected 
disabilities, specifically PTSD and allergic rhinitis, must 
be addressed prior to an adjudication of the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another 
appropriate VA examination.  The 
examiner should specifically opine as 
to the etiology of the Veteran's 
headache disorder, considering his 
complaints of neck pain and scalp 
neuralgia.  The examiner should also 
opine as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the Veteran's 
headache disorder is causally related 
to or aggravated by his service-
connected disabilities, specifically 
PTSD and allergic rhinitis.  If 
aggravation is found, the examiner 
should identify that aspect of the 
Veteran's headache disorder which is 
due to such aggravation.

The claims file should be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should note such review.  
All required tests should be completed.  
A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination 
findings, historical records, and 
medical principles.  The examiner 
should fully articulate a sound 
reasoning for all conclusions made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examination.

2.  Readjudicate the Veteran's claim of 
entitlement to service connection for a 
headache disorder, to include as 
secondary to service-connected PTSD or 
an undiagnosed illness, considering any 
additional evidence added to the 
record.  If the action remains adverse 
to the Veteran, provide the Veteran, 
and his representative, with a 
Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on 
notice that pursuant to 38 C.F.R. § 3.655 (2008) failure to 
cooperate by not attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


